                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION




  UNITED STATES OF AMERICA,
                                                  CR 18-23-BU-DLC
                       Plaintiff,

        vs.                                        ORDER

  JAMIE BROCK GRUBB,

                       Defendant.

      Before the Court is the United States' Motion in Limine for Pretrial

Determination of Admissibility of Certain Business Records (Doc. 25). Counsel

for the Defendant indicated that he did not oppose a pretrial determination but

would need to "consult with the defendant and would need to know the specific

records prior to taking a position on admissibility." (Doc. 25 at 2.) However, as of

the date of this Order, the Defendant has not responded to this Motion. Pursuant to

L.R. CR 47.2(b): "Failure to file briefs within the prescribed time may subject any

motion to summary ruling and may be deemed an admission that the non-filing

party's position lacks merit."

      The United States seeks a preliminary determination of the admissibility of

"Gmail account records produced by Google" and "Snapchat records produced by

Snap, Inc.," under Federal Rule of Evidence 104(a). (Doc. 26 at 3.) These records

                                        -1-
were produced "pursuant to a Montana District Court Search Warrant." (Id. at 3-

4.) The United States contends that the underlying documents are non-hearsay

business records under Rule 803(6) and are self-authenticating certified domestic

records of a regularly conducted activity under Rule 902(11 ).

      Federal Rule of Evidence 803(6) provides that business records are not

excluded from the rule against hearsay if:

      (A) the record was made at or near the time by - or from information
      transmitted by - someone with knowledge;
      (B) the record was kept in the course of a regularly conducted activity
      of a business, organization, occupation, or calling, whether or not for
      profit;
      (C) making the record was a regular practice of that activity;
      (D) all these conditions are shown by the testimony of the custodian
      or another qualified witness, or by a certification that complies with
      Rule 902(11) or (12) or with a statute permitting certification; and
      (E) the opponent does not show that the source of information or the
      method or circumstances of preparation indicate a lack of
      trustworthiness.

Rule 902( 11) provides that certified domestic records of a regularly conducted

activity are self-authenticating, meaning that they do not require extrinsic evidence

of their authenticity to be admitted. The domestic record must meet "the

requirements of Rule 803(6)(A)-(C), as shown by a certification of the custodian or

another qualified person that complies with a federal statute or a rule prescribed by

the Supreme Court." Fed. R. Evid. 902(11). However, Rule 902(11) also requires

that "[b]efore the trial or hearing, the proponent must give an adverse party

                                        -2-
reasonable written notice of the intent to offer the record-and must make the

record and certification available for inspection-so that the party has a fair

opportunity to challenge them."

      Here, the United States has provided a "Certificate of Authenticity" from the

custodian of records for both Google and Snap, Inc. (Doc. 26-1 at 2, 8.) The

"Certificate of Authenticity" from each respective custodian shows compliance

with Rule 803(6)(A) through (C). Further, each satisfies the requirements for self-

authentication provided at Rule 902(11 ): each was made pursuant to 28 U.S.C.

§ 1746 which is a "federal statute" providing for an unswom declaration under

penalty of perjury; each is also a part of this Motion, which is a "reasonable written

notice of the intent to offer the record" that made "the certification available for

inspection," while the records themselves, the Court is informed, "have been

previously provided to the defendant, or made available for inspection, in

discovery." Defendant has also been provided "a fair opportunity to challenge

them," but has opted not to do so. The certifications satisfy Rule 902(11) and,

consequently, Rule 803(6)(D). Lastly, Defendant has not shown that "the source

of information or the method or circumstances of preparation indicate a lack of

trustworthiness" which would make these records inadmissible under Rule

803(6)(E).


                                          -3-
      Absent any information to the contrary, the Court finds that the certifications

satisfy the requirements of Rules 803(6) and 902(11) and render the subject

business records admissible. Accordingly,

      IT IS ORDERED that the United States' Motion (Doc. 25) is GRANTED.

The business records produced by Google and Snap, Inc., are admissible pursuant

to Federal Rules of Evidence 803(6) and 902(11).

      DATED this    1"#fday of January, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -4-
